Citation Nr: 1540672	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent, prior to October 18, 2010 and a 40 percent disability rating thereafter, for lumbar spine intervertebral disc syndrome with degenerative arthritis (lumbar spine disability).  

2.  Entitlement to an initial rating in excess of 60 percent for bladder dysfunction, associated with intervertebral disc syndrome with degenerative arthritis changes, from June 27, 2011.  

3.  Entitlement to an initial rating in excess of 10 percent for bowel incontinence, associated with intervertebral disc syndrome with degenerative arthritis changes, from June 27, 2011.  

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity disability, associated with intervertebral disc syndrome with degenerative arthritis changes, from April 17, 2012 to prior to May 29, 2012, and a 20 percent disability rating thereafter.

5.  Entitlement to an initial, compensable rating for erectile dysfunction, associated with intervertebral disc syndrome with degenerative arthritis changes, from September 10, 2009.    


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a July 2009 rating decision, the RO granted service connection for a lumbar spine disability (with a 20 percent disability rating) and a right lower extremity disability (with a 10 percent disability rating), both with an effective date of October 10, 2007.

The Veteran appealed the ratings assigned.  Subsequently, in a January 2011 rating decision, the RO granted a 40 percent disability rating for the lumbar spine disability, effective October 18, 2010.   

As noted in the prior Board decision, the appeal pertaining to the lumbar spine disability as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, for the sake of clarity, the Board characterized the issue on appeal as it appears on the first page of this decision, as one increased rating claim, which encompasses the Veteran's separately claim of a higher disability rating for the period prior to October 18, 2010.  

In a separate January 2011 rating decision, the RO granted service connection for erectile dysfunction, with a noncompensable rating, effective April 9, 2010.  The RO also granted entitlement to special monthly compensation, based on loss of use of a creative organ, effective April 9, 2010.  The Veteran subsequently appealed the April 9, 2010 effective date for both those issues.

In October 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2014, this matter was previously before the Board.  At that time, the Board granted an earlier effective date for erectile dysfunction and loss of use of a creative organ.  The Board also denied an initial disability rating in excess of 10 percent for the right lower extremity disability, prior to May 29, 2012, and in excess of a 20 percent rating thereafter.  

The Board notes that the rating criteria governing the evaluation of the lumbar spine disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  The Veteran's associated neurologic abnormalities for which he is already service-connected for include (i) bladder dysfunction and (ii) bowel incontinence (October 2013 rating decision granting service connection with a 60 percent disability rating for the bladder dysfunction and 10 percent disability rating for bowel incontinence - both effective June 27, 2011); (iii) left lower extremity disability (April 2012 rating decision granting service connection with a 10 percent disability rating - effective April 17, 2012 and a May 2013 rating decision granted a 20 percent disability rating - effective May 29, 2012); (iv) right lower extremity disability (July 2009 rating decision granted a 10 percent disability rating - effective October 10, 2007  and a May 2013 rating decision granted a 20 percent disability rating - effective May 29, 2012); (v) erectile dysfunction (January 4, 2011 rating decision granted service connection with a noncompensable rating- effective April 9, 2010 and an September 2014 Board decision granting an effective date of September 10, 2009).  Therefore, the Board has jurisdiction over such issues and they will be considered in conjunction with the current claim and are included on the title page of this decision.  

However, the Board notes that the January 2011 rating decision also granted entitlement to special monthly compensation based on loss of use of a creative organ, a full grant of that benefit.  Also, in the September 2014 Board decision, the Board addressed the question of an earlier effective date for such a benefit.  Furthermore, in the September 2014 Board decision, the Board addressed the question of an initial disability rating in excess of 10 percent for the right lower extremity disability, prior to May 29, 2012, and in excess of a 20 percent rating thereafter.  As such, the right lower extremity neurological abnormality has already been adjudicated by the Board and is not currently before the Board.

In August 2015, the Veteran submitted additional evidence and argument in support of his claim on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is remanding the Veteran's claim.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

As a final preliminary matter, in August 2014, the Veteran filed a claim for an effective date of January 25, 1995 for his current, total combined disability rating of 90 percent.  This claim for an earlier effective date has not yet been addressed by the RO.  Also, in August 2015, the Veteran filed a new claim for specially adapted housing.  These matters are not properly before the Board, and are thus referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Prior to October 18, 2010, the Veteran had a 20 percent disability rating for his lumbar spine disability, and a 40 percent disability rating for it from that time.  The Veteran generally contends that higher ratings are warranted for each period, specifically including at least a 40 percent disability rating prior to October 18, 2010.  The Veteran's neurologic abnormalities associated with his lumbar spine disability include (i) 60 percent for bladder dysfunction and 10 percent for (ii) bowel incontinence (both from June 27, 2011), (iii) 10 percent for left lower extremity disability prior to May 29, 2012 and 20 percent thereafter, and (iv) noncompensable erectile dysfunction, from April 9, 2010.  As previously noted, the Veteran's service-connected right lower extremity disability has already been considered by the Board and is not currently on appeal.

The Board initially notes that since the last supplemental statement of the case in May 2015, the Veteran has submitted a cervical spine MRI, in August 2015.  The AOJ should consider such evidence in reference to the current claim.  
See 38 C.F.R. § 20.1304

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that a new VA examination is necessary.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Per prior Board remand instructions, the AOJ obtained a new VA examination in April 2015.  However, the VA examiner did not address all the questions raised by the Board.  Specifically, the Board requested that the examiner "(g) indicate whether, at any point since October 10,2007, the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s)."  Furthermore, the Board finds that the VA examination was inadequate.  The April 2015 VA examiner found no neurologic abnormalities, but as noted above, the Veteran is actually service-connected for several neurologic abnormalities, including for each lower extremity, as well as, bladder dysfunction, bowel incontinence, and erectile dysfunction.  The new examiner should clarify whether such disabilities are active and the severity of the associated neurological abnormalities before the Board.  In August 2015, the Veteran also indicated disagreement with the findings of the VA examination, including that the examiner failed to note that the Veteran had scars from a 2010 back surgery. 

As this matter is being remanded for additional development, the AOJ should obtain any unassociated VA medical records for the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should associate any unassociated VA treatment records with he claims file.  The most recent treatment records are dated in July 2014.  If no additional treatment is of record, please make a notation of that finding in the claims file.  

2.  After the above development has been accomplished, the RO should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b) The physician should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability.  The Veteran is already service-connected for (i) bladder dysfunction, (ii) bowel incontinence, (iii) left lower extremity, and (iv) erectile dysfunction.  (While the Veteran is also service-connected for the right lower extremity, that issue is not currently before the Board).
  
For each neurological impairment identified and on appeal, the examiner should clearly indicate the severity of EACH such disability.  

For the left lower extremity, the examiner should specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, moderately severe or severe) for each affected nerve. 

The examiner should also specify the degree of sphincter control, voiding dysfunction, and the presence of penis deformity with loss of erectile power caused by the lumbar spine disorder.  

(c)  The examiner should also identify and evaluate any scars related to the service-connected lumbar spine disability.

(d) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify the total duration of such episodes, in weeks, per 12 month period.  

(e) The physician should also indicate whether, at any point since October 10, 2007 the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s).  

(f) In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected disorders of the lumbar spine.

A complete explanation for any opinions expressed
should be provided.  The examiner may also consider the Veteran's lay statements, to include his August 2015 disagreement with the findings of the prior VA examination.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence obtained since the May 2015 supplemental statement of the case, such as the MRI report provided by the Veteran in August 2015.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






